Name: Council Regulation (EC) No 3233/94 of 20 December 1994 amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: executive power and public service;  farming systems;  cooperation policy;  management;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31994R3233Council Regulation (EC) No 3233/94 of 20 December 1994 amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes Official Journal L 338 , 28/12/1994 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 64 P. 0147 Swedish special edition: Chapter 3 Volume 64 P. 0147 COUNCIL REGULATION (EC) No 3233/94 of 20 December 1994 amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 10 of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (3), provides for a Community financial contribution towards expenditure incurred by Member States for the introduction of the integrated system for a period of three years from 1992; Whereas, in view of the problems encountered, particularly in setting up the alphanumeric systems for the identification of agricultural parcels, large investments may be necessary after the end of the period laid down to ensure that the integrated system is running from 1 January 1996; whereas the period during which Community financial contributions may be paid should therefore be extended by one year, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 10 (2) of Regulation (EEC) No 3508/92 is hereby replaced by the following: '2. The Community's financial contribution shall be granted for a period of four years from 1992, within the limits of the appropriations allocated for this purpose.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT (1) OJ No C 294, 22. 10. 1994, p. 12. (2) OJ No C 341, 5. 12. 1994. (3) OJ No L 355, 5. 12. 1992, p. 1. Regulation as amended by Regulation (EC) No 165/94 (OJ No L 24, 29. 1. 1994, p. 6).